Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pg(s). 12-16, filed 7/18/2022, with respect to the below amended claims have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Randall C. Brown on September 8, 2022].
The application has been amended as follows: 
1. (examiner’s amendment) A UV disinfectant system, the system comprising: 
a chamber having at least one wall transparent to ultraviolet light and defining a treatment flow path for liquid to be treated with the ultraviolet light, wherein the chamber is defined between an outer wall of an inner tube and an inner wall of an outer tube, the outer tube comprising the transparent wall; 
a plurality of ultraviolet light emitting bulbs positioned external to the chamber, adjacent to the transparent wall to direct ultraviolet light into the chamber along the treatment flow path; 
an inflow port for passage of the liquid to be treated into the treatment flow path; 
an outflow port for passage of the treated liquid from the treatment flow path to an outlet of the chamber; 
a pump for pumping the liquid through the chamber; 
a static mixer positioned in the chamber, the static mixer comprising  
a plurality of discontinuous and axially spaced vanes extending spirally around an outer circumferential portion of the inner tube or an inner circumferential portion of the outer tube and extending into the treatment flow path, 
wherein the static mixer is dimensioned to impede laminar flow along the treatment flow path, 
wherein the treatment flow path includes a gap passing between at least one of the vanes and the transparent wall; and 
wherein each vane has a first face and a second face opposite the first face, 
wherein 
along a first portion of the vane, the first face intersects the inner tube at an angle of less than 90 degrees with respect to a longitudinal axis of the inner tube, and  
along a second portion of the vane, the first face intersects the inner tube at an angle of greater than 90 degrees with respect to the longitudinal axis of the inner tube; 
a cabinet housing the chamber and bulbs, the cabinet having an upper end and a lower end; 
a first blower positioned to drive airflow out of the cabinet at the lower end; 
a second blower positioned to drive airflow out of the cabinet at the upper end; and 
at least one vent through the cabinet wall between the upper end and the lower end of the cabinet; 
an air temperature sensor to measure air temperature at one or more locations within the cabinet; 
a liquid temperature sensor to measure a liquid temperature at one or more locations within the chamber; 
a flow meter to measure a flow rate of liquid at one or more locations within the chamber; and 
a controller operable to control operations of the pump, bulbs, and blowers and operationally coupled to the air temperature sensor, liquid temperature sensor, and 
flow meter to receive collected measurement data, the controller comprising: 
a processor; 
a non-transitory computer-readable storage medium having instructions stored executable by the processor to perform the operations of the UV disinfectant system; and 
a user interface operable to interface users with the controller to view measurement data collected from the air temperature sensor, liquid temperature sensor, and flow meter and to modify at least one of power delivery to the bulbs, blower speed, or pump speed; and 
wherein the plurality of discontinuous and axially spaced vanes comprises at least three vanes, wherein immediately adjacent vanes are not equally spaced apart along the treatment flow path. 

2. (examiner’s amendment) A UV disinfectant system, the system comprising: 
a chamber having at least one wall transparent to ultraviolet light and defining a treatment flow path for liquid to be treated with the ultraviolet light, wherein the chamber is defined between an outer wall of an inner tube and an inner wall of an outer tube, the outer tube comprising the transparent wall; 
a plurality of ultraviolet light emitting bulbs positioned external to the chamber, adjacent to the transparent wall to direct ultraviolet light into the chamber along the treatment flow path; 
an inflow port for passage of the liquid to be treated into the treatment flow path; 
an outflow port for passage of the treated liquid from the treatment flow path to an outlet of the chamber; 
a pump for pumping the liquid through the chamber; and 
a static mixer positioned in the chamber, the static mixer comprising a plurality of discontinuous and axially spaced vanes extending spirally around an outer circumferential portion of the inner tube or an inner circumferential portion of the outer tube and extending into the treatment flow path, 
wherein the static mixer is dimensioned to impede laminar flow along the treatment flow path, 
wherein the treatment flow path includes a gap passing between at least one of the vanes and the transparent wall; and 
wherein each vane has a first face and a second face opposite the first face, 
wherein 
along a first portion of the vane, the first face intersects the inner tube at an angle of less than 90 degrees with respect to a longitudinal axis of the inner tube, and 
along a second portion of the vane, the first face intersects the inner tube at an angle of greater than 90 degrees with respect to the longitudinal axis of the inner tube; and  
wherein the plurality of discontinuous and axially spaced vanes comprises at least three vanes, wherein immediately adjacent vanes are not equally spaced apart along the treatment flow path. 

Cancel claims (13-30).
Claim. 34 (Cancelled).
Allowable Subject Matter
1.         Claims 1-2, 5, 8-12, 31, and 33 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a UV disinfectant system, the system comprising: 
a chamber having at least one wall transparent to ultraviolet light and defining a treatment flow path for liquid to be treated with the ultraviolet light, wherein the chamber is defined between an outer wall of an inner tube and an inner wall of an outer tube, the outer tube comprising the transparent wall; 
a plurality of ultraviolet light emitting bulbs positioned external to the chamber, adjacent to the transparent wall to direct ultraviolet light into the chamber along the treatment flow path; 
an inflow port for passage of the liquid to be treated into the treatment flow path; 
an outflow port for passage of the treated liquid from the treatment flow path to an outlet of the chamber; 
a pump for pumping the liquid through the chamber; 
a static mixer positioned in the chamber, the static mixer comprising  
a plurality of discontinuous and axially spaced vanes extending spirally around an outer circumferential portion of the inner tube or an inner circumferential portion of the outer tube and extending into the treatment flow path, 
wherein the static mixer is dimensioned to impede laminar flow along the treatment flow path, 
wherein the treatment flow path includes a gap passing between at least one of the vanes and the transparent wall; and 
wherein each vane has a first face and a second face opposite the first face, 
wherein 
along a first portion of the vane, the first face intersects the inner tube at an angle of less than 90 degrees with respect to a longitudinal axis of the inner tube, and  
along a second portion of the vane, the first face intersects the inner tube at an angle of greater than 90 degrees with respect to the longitudinal axis of the inner tube; 
a cabinet housing the chamber and bulbs, the cabinet having an upper end and a lower end; 
a first blower positioned to drive airflow out of the cabinet at the lower end; 
a second blower positioned to drive airflow out of the cabinet at the upper end; and 
at least one vent through the cabinet wall between the upper end and the lower end of the cabinet; 
an air temperature sensor to measure air temperature at one or more locations within the cabinet; 
a liquid temperature sensor to measure a liquid temperature at one or more locations within the chamber; 
a flow meter to measure a flow rate of liquid at one or more locations within the chamber; and 
a controller operable to control operations of the pump, bulbs, and blowers and operationally coupled to the air temperature sensor, liquid temperature sensor, and 
flow meter to receive collected measurement data, the controller comprising: 
a processor; 
a non-transitory computer-readable storage medium having instructions stored executable by the processor to perform the operations of the UV disinfectant system; and 
a user interface operable to interface users with the controller to view measurement data collected from the air temperature sensor, liquid temperature sensor, and flow meter and to modify at least one of power delivery to the bulbs, blower speed, or pump speed; and 
wherein the plurality of discontinuous and axially spaced vanes comprises at least three vanes, wherein immediately adjacent vanes are not equally spaced apart along the treatment flow path. 
 
             Regarding claim 2, the prior art search failed to disclose a UV disinfectant system, the system comprising: 
a chamber having at least one wall transparent to ultraviolet light and defining a treatment flow path for liquid to be treated with the ultraviolet light, wherein the chamber is defined between an outer wall of an inner tube and an inner wall of an outer tube, the outer tube comprising the transparent wall; 
a plurality of ultraviolet light emitting bulbs positioned external to the chamber, adjacent to the transparent wall to direct ultraviolet light into the chamber along the treatment flow path; 
an inflow port for passage of the liquid to be treated into the treatment flow path; 
an outflow port for passage of the treated liquid from the treatment flow path to an outlet of the chamber; 
a pump for pumping the liquid through the chamber; and 
a static mixer positioned in the chamber, the static mixer comprising a plurality of discontinuous and axially spaced vanes extending spirally around an outer circumferential portion of the inner tube or an inner circumferential portion of the outer tube and extending into the treatment flow path, 
wherein the static mixer is dimensioned to impede laminar flow along the treatment flow path,  
wherein the treatment flow path includes a gap passing between at least one of the vanes and the transparent wall; and 
wherein each vane has a first face and a second face opposite the first face, 
wherein 
along a first portion of the vane, the first face intersects the inner tube at an angle of less than 90 degrees with respect to a longitudinal axis of the inner tube, and 
along a second portion of the vane, the first face intersects the inner tube at an angle of greater than 90 degrees with respect to the longitudinal axis of the inner tube; and 
wherein the plurality of discontinuous and axially spaced vanes comprises at least three vanes, wherein immediately adjacent vanes are not equally spaced apart along the treatment flow path. 


3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): a static mixer positioned in the chamber, the static mixer comprising  
a plurality of discontinuous and axially spaced vanes extending spirally around an outer circumferential portion of the inner tube or an inner circumferential portion of the outer tube and extending into the treatment flow path, and 
wherein each vane has a first face and a second face opposite the first face, 
wherein 
along a first portion of the vane, the first face intersects the inner tube at an angle of less than 90 degrees with respect to a longitudinal axis of the inner tube, and  
along a second portion of the vane, the first face intersects the inner tube at an angle of greater than 90 degrees with respect to the longitudinal axis of the inner tube; and 
wherein the plurality of discontinuous and axially spaced vanes comprises at least three vanes, wherein immediately adjacent vanes are not equally spaced apart along the treatment flow path. 

4.      The prior art search did not disclose or make obvious claim 2, with the elements of (emphasis added): a static mixer positioned in the chamber, the static mixer comprising a plurality of discontinuous and axially spaced vanes extending spirally around an outer circumferential portion of the inner tube or an inner circumferential portion of the outer tube and extending into the treatment flow path; and 
wherein each vane has a first face and a second face opposite the first face, 
wherein 
along a first portion of the vane, the first face intersects the inner tube at an angle of less than 90 degrees with respect to a longitudinal axis of the inner tube, and 
along a second portion of the vane, the first face intersects the inner tube at an angle of greater than 90 degrees with respect to the longitudinal axis of the inner tube; and 
wherein the plurality of discontinuous and axially spaced vanes comprises at least three vanes, wherein immediately adjacent vanes are not equally spaced apart along the treatment flow path. 

5.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881